Citation Nr: 0817199	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive 
lung disease, claimed as secondary to pneumonia and a 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

This case was the subject of a Board remand dated in May 
2006. 

By an RO letter dated in January 2008, a statement of the 
case was issued to the veteran on the matter of entitlement 
to an initial compensable rating for residuals of a 
spontaneous pneumothorax.  No substantive appeal has been 
received with respect to this issue in response to the 
statement of the case.  Accordingly, the matter is not 
currently within the Board's jurisdiction.  See 38 U.S.C.A. 
§ 7105.

In a June 2005 letter, thoracic surgeon R.M.F., M.D., opined 
that the veteran's lung cancer was as likely as not due in 
part to his service-connected lung condition.  This raises 
the issue of entitlement to service connection for lung 
cancer.  A copy of this letter was received by the Board in 
April 2008.  The matter is referred to the RO for appropriate 
action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

There are multiple references in the claims file to a VA 
respiratory examination conducted in December 2005, the 
report of which has not been associated with the claims file.  
In an April 2007 VA medical opinion report, the reviewing VA 
physician made reference to a December 23, 2005, VA 
examination, which he had conducted, as part of the basis of 
his medical opinion.  A November 2007 VA opinion report from 
another physician states that the veteran was "recently on 
December 23, 2005 evaluated by [a VA physician] for the same 
pulmonary evaluation."    Computer-generated reports 
associated with the claims file of listing scheduling of VA 
examinations confirm that a VA respiratory (obstructive, 
restrictive, and interstitial) examination was requested in 
December 2005, and had been completed.  The examination, 
having been conducted in December 2005, would have been 
performed while the veteran's claims file was at the Board of 
Veterans' Appeals prior to the Board's remand of this case in 
May 2006.  It therefore appears likely that the examiners had 
access to the examination report in VA's electronic medical 
files, but that a copy of the examination report was never 
associated with the claims file.  Adjudication by the Board 
of the veteran's claim without review of a VA examination 
report that likely includes findings and medical opinions 
central to the matter on appeal would constitute legal error.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding 
that relevant VA medical records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered).    

In the Board's May 2006 remand, the RO was requested to 
obtain a VA medical opinion, and to schedule the veteran for 
a VA pulmonary examination if the reviewing physician "feels 
it is necessary to conduct a physical examination of the 
veteran to provide an informed opinion."  A March 2007 
letter and a November 2007 letter from the RO to the veteran 
indicate that the veteran had been scheduled for a VA 
examination at the "VA medical facility nearest to you," 
and that the medical facility would contact him to notify him 
of the date, time and place of the examination.  VA 
examination scheduling information associated with the claims 
file in November 2007 indicates that the March 2007 
examination was "cancelled by MAS," and that the status of 
a November 2007 examination was "open."  A letter from the 
RO to Congress in November 2007 states that the veteran was 
scheduled for an examination at the East Orange VA Medical 
Center, and that once the RO received the results of the 
examination, it would associate them with the file and then 
refer the veteran's appeal to a rating specialist for review.  

In multiple pieces of correspondence, the veteran indicates a 
strong desire to attend a VA examination.  He states that he 
first requested an examination at a VA facility closer to him 
than the East Orange VAMC, which is understandable since the 
letters sent to him indicated that he would be contacted by 
the VA facilities nearest to him.  Apparently, he was 
subsequently informed that a trip to the East Orange VAMC was 
necessary because that was the nearest facility with the 
proper equipment to perform a VA pulmonary examination.  He 
has since stated repeatedly that he is willing to report to 
the East Orange VAMC for a VA examination.  The Board finds 
that a VA examination would be useful in this case because 
there are sharply differing as well as unclear or ambiguous 
medical opinions associated with the claims file, based on 
varying descriptions of the veteran's physical condition and 
medical history.  In light of the recent representations made 
to the veteran and to Congress that he would be scheduled for 
a VA examination, the veteran's strong desire to attend such 
an examination, and the reasonable need for such an 
examination in this case, the Board finds that a VA pulmonary 
examination should be scheduled.  See 38 U.S.C.A. § 5103A(d); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and therefore may need 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination to support its ultimate 
conclusions).

Additionally, in the May 2006 Board remand, the RO was 
requested to ask the veteran to complete another release (the 
first was provided by the veteran in March 2003) authorizing 
Riverview Medical Associates to provide the actual treatment 
records, including all chest X-ray reports, as opposed to the 
summary opinion letters submitted to the RO in the past.  
These records of treatment would date back approximately 30 
years, and may be highly relevant to the veteran's claim.  A 
review of the record indicates that the RO did not request 
from the veteran the release of information for records from 
Riverview Medical Associates until August 2007, and at that 
point informed the veteran that he may have up to a year to 
make sure that the records from Riverview Medical Associates 
were received.  He has not yet provided a release of 
information for the medical records.  The Board requested in 
its remand that if the RO did not obtain the private medical 
records, the RO should "inform the veteran of that fact and 
give him the opportunity to submit the evidence," which the 
RO has not done.  The Board finds that another attempt to 
obtain the veteran's records of treatment from Riverview 
Medical Associates is warranted.  Also, as will be discussed 
below, the private treatment records of thoracic surgeon 
R.M.F. may be useful in adjudication of the veteran's claim.  
See 38 U.S.C.A. § 5103A(a)-(b).

The veteran has been represented before VA, since 2004, by 
New Jersey Department of Military and Veterans' Affairs.  In 
July 2007, the Board received from a private attorney 
correspondence relating to the veteran's appeal.  The private 
attorney asserted that he represented the veteran in 
connection with this matter.  No other correspondence has 
been received from this attorney, although the RO has 
continued to recognize New Jersey Department of Military and 
Veterans' Affairs as the veteran's representative.  Pursuant 
to 38 C.F.R. § 20.603 (Rule 603, Representation by attorneys-
at-law), an attorney may be recognized by VA as a claimant's 
representative upon receipt of a properly executed VA Form 
22a, Appointment of Attorney or Agent as Claimant's 
Representative, or upon receipt of a writing on the 
attorney's letterhead stating that he or she is authorized to 
represent the appellant.  The RO should take appropriate 
action to clarify which organization or individual is 
representing the veteran in the prosecution of his appeal.  
If the private attorney is the representative, the RO should 
attempt to obtain a properly executed VA Form 22a and 
associate it with the claims file.  The designated 
representative should be afforded the opportunity to 
participate in the processing of the veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
clarify the veteran's representative.  
Attention should be directed to the 
provisions of 38 C.F.R. § 20.603.  The 
designated representative should be afforded 
the opportunity to participate in the 
processing of the veteran's appeal.

2.  Obtain a copy of and associate with the 
claims file the report of a VA pulmonary 
examination of the veteran conducted on 
December 23, 2005, as discussed above.

3. Ask the veteran to complete another 
release authorizing VA to request his records 
from Riverview Medical Associates.  Then, 
request that actual treatment records, 
including all chest x-ray reports, be 
provided to VA, rather than a letter 
summarizing the veteran's treatment history.  

Also, ask the veteran to complete a release 
authorizing VA to request the records of Dr. 
R.M.F., a thoracic surgeon who apparently 
conducted the veteran's surgery for lung 
cancer and has provided a letter stating that 
there was scarring of the lung seen during 
surgery, and that the veteran's lung cancer 
was, as likely as not, due in part, to his 
service-connected lung condition.  The 
records sought should include the report of 
surgery, any pathological reports, and any 
associated treatment records and summary 
records.

If the records described above are not 
obtained, inform the veteran of that fact and 
give him an opportunity to submit the 
evidence.

4.  After obtaining the private medical 
evidence, to the extent available, schedule 
the veteran for a VA pulmonary examination.

The examiner should comment on whether it is 
at least as likely as not that any current 
lung disability was caused by any in-service 
incident, to include pneumonia and 
spontaneous pneumothorax. 

In a June 2005 letter, thoracic surgeon 
R.M.F., M.D., opined that the veteran's lung 
cancer was as likely as not due in part to 
his service-connected lung condition.  He 
also noted that the complications encountered 
during surgery made it necessary to perform 
open chest surgery, as a result of scarring 
of the lung.  

In light of Dr. R.M.F.'s opinion, the VA 
examination physician should opine 1) whether 
this scarring of the lung is at least as 
likely as not due to the veteran's in-service 
pneumonia or pneumothorax, 2) whether such 
scarring at least as likely as not caused or 
aggravated (chronic worsening of underlying 
condition as opposed to temporary increase in 
symptoms) any current lung disability, 
including chronic obstructive pulmonary 
disease (COPD); and 3) whether it is at least 
as likely as not that such scarring of the 
lung resulted in abnormal growths, including 
malignant tumors, that caused or aggravated 
any current lung disability, including COPD.  

The examiner should further discuss whether 
the location of any cancer and lung scarring, 
e.g., on the right lower lung, bears any 
significance on the matter of whether any 
aspect of the veteran's post-service lung 
disability is related to injury or disease to 
that part of the lung during service.

The evidence discussed should include reports 
of in-service chest X-rays in June 1951, July 
1951, and May 1954 that include positive 
findings in the right lung.  

Pertinent documents in the claims folder must 
be reviewed by the examiner and the examiner 
should reconcile his/her opinion(s) with any 
and all conflicting medical opinions, 
including those of Dr. D.I.D., Dr. R.M.F., 
and the past VA examiners, to the extent 
possible. 

The examiner is requested to provide a 
complete rationale for his or her opinion, as 
a matter of medical probability, based on his 
or her clinical experience, medical expertise, 
and established medical principles.  

If no such opinion can be provided without 
resort to pure speculation, the examiner 
should so state.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

5.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

